Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-16 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Claim 1 recites, a method for offering pooled prizes by wins in a play-by-play wagering network, comprising; 
storing play-by-play wagers made during a live sporting event on a sports wagering network; 
identifying users based on wagering devices used by the users to make the play-by-play wagers on the sports wagering network; 
grouping at least two users into a cohort on the sports wagering network; 
creating a contest for the cohort on the sports wagering network;
facilitating at least one of the at least two users in the cohort joining a contest; 
determining the number of wager wins for each of the users in the cohort; 
storing a user ID and wins associated with each user in the contest; and 
awarding a prize to the user with the most wins in the cohort.

Claim 9 incorporates similar limitations to claim 1 above.

The underlined limitations recite an abstract idea of organizing human activity. The claim recites a management of a game. The game is managed by storing wagering, identifying users and creating a contest for a cohort of users and awarding a prize to the user with most wins in a cohort. Organizing human activity includes management of personal behavior or social activities. The claim recites a method of organizing human activity by managing a social activity (contest).

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-16 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-16 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claim recites wagering network and wagering devices. Applicant’s specification (publish, paragraph 65) discloses that the wagering device is a generic computing (“such as computing device, laptop, smartphone, tablet, computer, smart speaker, or I/O devices”). The claims do not apply or use the judicial exception in a meaningful way. The wagering device a meaningful way. The wagering device and network are a generic computer(s) or used to perform the abstract idea of managing interactions. The wagering device and network are used to implement the game in a computer embodiment. The use of a wagering device and network links the abstract idea to a particular technological environment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.

Claims 1 and 9 incorporate additional limitation of a wagering network and wagering devices to store play-by-play wagers made during a live sporting event on a sports wagering network; identify users based on wagering devices used by the users to make the play-by-play wagers on the sports wagering network; group at least two users into a cohort on the sports wagering network; create a contest for the cohort on the sports wagering network. The other words, the wagering devices and wagering network are used to store data (store play by play wagers) and keep track of the users, cohort and contest. In other words, the wagering devices and wagering network are used to store and keep records of the wagers, users and the contest. The courts have recognized that storing and retrieving information in a memory and electronic record keeping as well-known, conventional or insignificant extra solution activity.
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims 2-8, 10-16 recite rules in how the cohorts are grouped and formed, the rules to the contest and how the prize is awarded. These limitations recite a management of the contest/wagering game by following rules. They further recite an abstract idea of organizing human activity. The claims are not integrated into a practical application. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-17 of copending Application No. 17398338 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Claim 1 of application 17398338 and additional limitation of assign a point value to each wager and addition the point value of each wager to the point total of a user if the ser wins the wager. In other words, claim 1 of application 17398338 specifies how the user with the most win is determined. claim 1 of application 17398338 is more specific than pending claim 1 and therefore anticipates claim 1. Dependent claims 2-8 is also taught by claims 2-8 of application 17398338. Claims 9-16 are similarly taught by claims 10-17 of application 17398338.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a cohort module which groups at least two of the two or more users into a cohort of the sports wagering network; a contest module which creates a contest for the cohort on the sports wagering network and facilitates at least one of the at least two users in the cohort to join a contest; and a prize module which determines the number of wager wins for each of the users in the cohort and awards a prize to the user with the most wins in the cohort in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 9 recites a cohort module which groups at least two of the two or more users into a cohort of the sports wagering network; a contest module which creates a contest for the cohort on the sports wagering network and facilitates at least one of the at least two users in the cohort to join a contest; and a prize module which determines the number of wager wins for each of the users in the cohort and awards a prize to the user with the most wins in the cohort. As indicated above, these limitations invoke 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. However, the specification fails describe the corresponding structure, material, or acts to perform the above function. The specification discloses that Figs. 2-5 illustrates the base wagering module, community building module, leaderboard module, and peer to peer module. Figs. 2-5 illustrate flow charts. Applicant’s specification paragraphs 72-73, 79-82 describe the modules as steps from the flow charts. Although the steps or claim limitation of the function are described in the specification, the specification fails to teach the corresponding structure, material, or acts to perform the steps or functions.
Claims 10-16 are rejected by dependency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, a system…comprising: a live sporting event. The claim is indefinite because “a live sporting event” is not a component of a system. A live sporting event is something that occurs and not a part of a system.
Claims 10-16 are rejected by dependency.

Regarding claim 9, claim limitations, “a cohort module which groups at least two of the two or more users into a cohort of the sports wagering network; a contest module which creates a contest for the cohort on the sports wagering network and facilitates at least one of the at least two users in the cohort to join a contest; and a prize module which determines the number of wager wins for each of the users in the cohort and awards a prize to the user with the most wins in the cohort” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses that Figs. 2-5 illustrates the base wagering module, community building module, leaderboard module, and peer to peer module. Figs. 2-5 illustrate flow charts. Applicant’s specification paragraphs 72-73, 79-82 describe the modules as steps from the flow charts. Although the steps or claim limitation of the function are described in the specification, the specification fails to teach the corresponding structure, material, or acts to perform the steps or functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 10-16 are rejected by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 9, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eckman (US 2020/0126365) in view of Theodosopoulos (US 2017/0103615).

1. Eckman discloses a method for offering pooled prizes by wins in a play-by-play wagering network, comprising; 
storing play-by-play wagers made during a live sporting event on a sports wagering network ((user set odds via a spread or line for a particular sports game; paragraph 25. Users may determine or calculate the odds, point spread, line or chances of the user winning the prediction for a competition; paragraph 43. See also paragraph 36-38 and step 306 in Fig. 3);
identifying users based on wagering devices used by the users to make the play-by-play wagers on the sports wagering network (Identifying users or user’s account/log in information using user terminals 120 in Figs. 1, 5; paragraphs 20, 24, 28; 
grouping at least two users into a cohort on the sports wagering network (groupings users into cohorts or groups according interest/category; paragraphs 28, 31, 35, 40, 65; 240 in Fig. 2, 15a, 22a); 
creating a contest for the cohort on the sports wagering network (28-29, 33, 35, 42, 62); 
facilitating at least one of the at least two users in the cohort joining a contest (can join by creating, finding, being invited, connected via social media/groups; paragraphs 31, 35, 65); 
determining the number of wager wins for each of the users in the cohort (determines winner and losers, 318 in Fig. 3, paragraph 44); 
storing a user ID and wins associated with each user in the contest (This is inherent in order to determine the winner and provide payments, 318-320 in Fig. 3 inner and losers, 318 in Fig. 3, paragraphs 34, 44).
Eckman discloses the claimed invention but fails to teach awarding a prize to the user with the most wins in the cohort. Nevertheless, such modifications would have been obvious to one of ordinary skilled in the art. In an analogous art to wagering systems Theodosopoulos discloses a wagering system in which user’s place bets on a sporting event (paragraphs 63-64, 66). Theodosopoulos discloses a plurality of tournaments each associated with a particular sporting event (paragraph 73). Each tournament comprises a leaderboard (82, 90-91, 93-95).  Theodosopoulos discloses that the leaderboard is updated and displays in real time the current leaders during the tournament. The leaderboard updates the leaderboard automatically during the tournament to reflect changes in in leaderboards standings in response to placed bets settling and clearing, and well as in response to real time changes in odds of still pending bets (abstract, paragraphs 43, 91). A prize is award to the user with the most wins in tournament (paragraph 74). In other words, the prize is based on the ranking of the leaderboard of the tournament/group (510 in Fig. 5, paragraph 93). This allows the users to strategies when or if to place wagers based on the leaderboard standings (paragraphs 90, 93-94, 112). It would have been obvious to one of ordinary skilled in the art to modify Eckman’s invention and incorporate award a prize to the user with the most wins in the cohort in order to provide the predictable result of allowing the user to strategies the placement of future bets based on the leaderboard standings (See Theodosopoulos, paragraphs 90, 93-94, 112). This will also allow user to win a prize not only from the wager, but from the standing in the leaderboard of the cohort.

5. Eckman discloses the method for offering pooled prizes by wins in the play-by-play wagering network of claim 1, wherein at one or more of the at least two users in the cohort may invite other users to join the contest (users may invite other user for that particular competition, paragraphs 26, 28, 31, 40).

8. Eckman in view of Theodosopoulos discloses the prize awarded is one of a cash prize, merchandise, credits for use on the wagering network or other credit (Theodosopoulos discloses that the prize is a cash prize, paragraphs 87, 98).

9, 13, 16. See rejections above and Fig. 1 of Eckman.

Claims 2, 4, 10, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Eckman (US 2020/0126365) in view of Theodosopoulos (US 2017/0103615) as applied to claims 1, 9 above, and further in view of Kelly (US 2007/0167210).

2, 4, 10, 12. Eckman discloses creating one or more communities (creating a group; paragraph 65; Fig. 15B). Eckman discloses that groups may pertain to any subject matter, such as groups for family members, groups for college alumni, groups for specific sport teams or leagues, groups for certain hobbies or professions, and the like (paragraph 31). However, Eckman fails to teach that the cohort requirement is a threshold requirement is that each user has placed a minimum number of bets per week (claims 2, 10), or the cohorts is based on skill or expertise of betting. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to wagering games Kelly discloses a method and system that allow a plurality of users to play wagering games. The players can join or community (tournament rooms, or group of friends/users, paragraph 388-389, Figs. 16) to play with other users in the community/group. Kelly discloses that the group can be arranged according to a specific average wager size (players that play a specific average wager size are grouped, paragraph 416). Kelly also discloses that the players can be grouped according to betting history of a group of users (betting history of length of time, win amount, score, skill, game session ratings, ranking; paragraphs 413-414, 417, 420-421). This allow players to play with other users having similar interest, rating, raking or game criteria. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Eckman’s invention and incorporate one or more communities that is based on the wager frequency or skill in order to match players to play with other users having similar interest, rating, raking or game criteria.

Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Eckman (US 2020/0126365) in view of Theodosopoulos (US 2017/0103615) as applied to claim 1, 9 above, and further in view of Amaitis (US 20070054739)

3, 11. Eckman discloses that groups may pertain to any subject matter, such as groups for family members, groups for college alumni, groups for specific sport teams or leagues, groups for certain hobbies or professions, and the like (paragraph 31). However, Eckman discloses the claimed invention as discussed above but fails to teach that the at least two users are grouped into cohorts based on geographic data of the user. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In analogous art to method and system for wagering games, Amaitis discloses a peer to peer wagering gaming system (paragraphs 3-9, 22) that allows a plurality of users to communicate and place wagers (paragraphs 8, 22, 30). Amaitis discloses that users in a particular group may participate in the wager and the group may be restricted based on the users’ locations (paragraph 33). The location is based on GPS information (paragraphs 57, 91-94). This provide a controlled-access network (paragraph 33) in addition, gaming devices located within a jurisdiction may be enabled (paragraph 33). Amaitis user’s gaming device may be a mobile device (paragraphs 3, 27, 32, 71). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Eckman’s invention and incorporate one or more communities that is based on a geographical location of a group of users and the geographical location is based on GPS data from user devices corresponding to the group of users in order to provide a predictable result of providing a controlled-access network and permit users within a jurisdiction to play the game.

Claims 6-7, 14-15, are rejected under 35 U.S.C. 103 as being unpatentable over Eckman (US 2020/0126365) in view of Theodosopoulos (US 2017/0103615) as applied to claims 1, 9 above, and further in view of Harris (US 2021/0056809).

6, 7, 14-15. Eckman in view of Theodosopoulos discloses that prize is award to the user within the highest winning over a specified period of time (Theodosopoulos discloses that the award is provides with the highest winning over the duration of the tournament which closes after the game ends; paragraphs 89, 93) but fails to teach that the contest is which user can win the most bets (claims 6, 14) and the contest has a winner that is determined based on which user has a highest number of winning bets in games within contest parameters (claims 7 and 15). Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In analogous art to method and system for wagering games, Harris discloses a plurality of wagering machines participating in a tournament (paragraph 154). The winning player is determined by the player having the having the highest number of winning game outcomes during the tournament period (paragraph 154). This would encourage players to place more wagers and award players based on their number of winning events. It would have been obvious to one of ordinary skilled in the art to modify Eckman in view of Theodosopoulos’ invention and determine the winner by which user has the highest number of winning bets over a specified period of time or duration of the tournament in order to provide the predictable result of encouraging players to place more wagers and award players based on their number of winning events.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715